Citation Nr: 1503651	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO. 10-45 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to the service-connected right hamstring disability.

2. Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to the service-connected right hamstring disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to March 1987.  He had subsequent service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a July 2013 Board hearing before the undersigned.  A transcript of the hearing associated with the claim file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's claim was previously remanded in the April 2014 Board decision in pertinent part to obtain a VA examination and medical opinion.  The record reflects that in August 2014 the Veteran underwent examination on his right hip and thoracolumbar spine.  After reviewing the evidence and examining the Veteran the examiner opined that it was less likely than not that either the Veteran's thoracolumbar spine condition or right hip condition were related to his service-connected right hamstring disability.  The examiner did not address the issue of aggravation.  As such, remand is necessary in order to obtain a clarifying opinion. The examiner also did not provide an opinion as to whether the Veteran's claimed conditions were directly related to service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a medical opinion from an appropriate VA clinician who has not yet reviewed the Veteran's claim.  The claims file, including a copy of this remand, must be made available to the examiner.  If deemed necessary, an in-person examination should be scheduled and any medically indicated tests should be conducted.  After a review of all the evidence, including the Veteran's July 2013 hearing testimony, the examiner is asked to provide the following opinions:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any current thoracolumbar spine disability was caused or aggravated by the Veteran's service-connected right hamstring disability.  The examiner must specifically address both causation and aggravation in the opinion

(b) Alternatively, is it at least as likely as not (50 percent or greater probability) that any current thoracolumbar spine disability began in service, was caused by service, or is otherwise related to service.

(c) Whether it is at least as likely as not (50 percent or greater probability) that any current right hip disability was caused or aggravated by the Veteran's service-connected right hamstring disability.  The examiner must specifically address both causation and aggravation in the opinion.

(d) Alternatively, is it at least as likely as not (50 percent or greater probability) that any current right hip disability began in service, was caused by service, or is otherwise related to service.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A full and complete rationale should accompany the opinion provided.
 
2. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).
 
3. Thereafter, re-adjudicate the Veteran's claims for service connection with consideration of all of the evidence of record.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


